UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4698


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIE SHAWNDALE POLLARD,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Senior District Judge. (1:13-cr-00456-JAB-1)


Submitted:   February 19, 2015            Decided:     March 4, 2015


Before NIEMEYER, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Eric D. Placke, First
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant.   Ripley Rand, United States Attorney, Steven N.
Baker, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Willie Shawndale Pollard pled guilty to being a felon in

possession of ammunition, in violation of 18 U.S.C. § 922(g)(1)

(2012).       The      district    court      sentenced         Pollard    to    ninety-two

months’      imprisonment,         a     sentence        near    the    middle        of   the

Guidelines range of 84 to 105 months.                     On appeal, Pollard argues

that   his    sentence       was   greater        than    necessary       to    satisfy    the

goals of sentencing enumerated in 18 U.S.C. § 3553(a)(2012).                                We

conclude     that      Pollard’s       sentence     is    substantively         reasonable,

and affirm.

       We    review      a   sentence      for      reasonableness,            applying     “a

deferential        abuse-of-discretion             standard.”           Gall     v.    United

States, 552 U.S. 38, 41 (2007).                     Where, as here, no claim of

procedural sentencing error is raised, we review the substantive

reasonableness of the sentence.                   Id. at 51.        In considering the

substantive       reasonableness         of   a     sentence,      we     “examine[]       the

totality     of    the    circumstances        to    see    whether       the    sentencing

court abused its discretion in concluding that the sentence it

chose satisfied the standards set forth in § 3553(a).”                                 United

States v. Mendoza-Mendoza, 597 F.3d 212, 216 (4th Cir. 2010).

The sentence imposed must be “sufficient, but not greater than

necessary”        to   satisfy     the    goals      of    sentencing.           18    U.S.C.

§ 3553(a).



                                              2
     “[D]istrict        courts      have       extremely       broad       discretion          when

determining      the    weight      to     be       given    each     of    the     §     3553(a)

factors.”      United States v. Jeffery, 631 F.3d 669, 679 (4th Cir.

2011).     Therefore, we “must defer to the trial court and can

reverse a sentence only if it is unreasonable.”                                  United States

v. Evans, 526 F.3d 155, 160 (4th Cir. 2008) (emphasis omitted).

We   presume     on    appeal       that    a       within-Guidelines             sentence       is

substantively reasonable.                United States v. Louthian, 756 F.3d

295, 306 (4th Cir.), cert. denied, 135 S. Ct. 421 (2014).                                       The

defendant bears the burden of rebutting this presumption “by

showing that the sentence is unreasonable when measured against

the 18 U.S.C. § 3553(a) factors.”                    Id.

     The    district        court     correctly            calculated       the     applicable

Guidelines range and, after hearing Pollard’s arguments for a

sentence    at    the       low    end   of     the        range,    imposed        a    within-

Guidelines sentence of ninety-two months.                            Pollard argues that

the district court did not sufficiently consider his history of

military    service,         educational            achievements,           or     non-violent

behavior at the time of his arrest.                           Pollard’s arguments are

unpersuasive.         The district court reasonably determined that a

sentence    of   ninety-two         months          was    appropriate       based        on   its

individualized assessment of the facts of Pollard’s case, the

arguments   made       at    the    sentencing            hearing,    and    the        § 3553(a)

factors.       That    the    court      did     not      articulate       every        § 3553(a)

                                                3
factor or accord the weight that Pollard desired to the factors

and   arguments     is     not   a   basis   for      finding    the     sentence

unreasonable.       See Rita v. United States, 551 U.S. 338, 358

(2007).    Based on a totality of the circumstances, we conclude

that the district court did not abuse its discretion in imposing

the chosen sentence, and that Pollard’s sentence is reasonable.

      Accordingly, we affirm the district court’s judgment.                     We

dispense   with     oral    argument    because       the    facts     and   legal

contentions   are    adequately      presented   in    the   materials       before

this court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                       4